Fourth Court of Appeals
                                San Antonio, Texas
                                     February 8, 2019

                                   No. 04-18-00870-CV

                                In the Interest of C.C.M.,

                From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA01431
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER

        The Appellant’s Second Motion to Extend Time to File Brief is hereby GRANTED. Time
is extended to February 11, 2019.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court